Citation Nr: 1618219	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from August 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing in Indianapolis, Indiana, in March 2016.  In correspondence dated March 2, 2016, the Veteran's attorney withdrew his request for a hearing.  The Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.704 (2015).  In that same correspondence, the attorney asked that the record be kept open in anticipation of the submission of a brief and possibly additional evidence.  No additional evidence or brief has been submitted.  As it has been two months since this request and more than 90 days since the appeal was received at the Board, the Board is proceeding with review of the appeal.  As the Board is remanding the appeal, no prejudice will result to the Veteran as a result of the Board taking action at this juncture.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for the following disabilities: posttraumatic stress disorder (PTSD), rated at 30 percent from May 30, 2003, and rated at 70 percent thereafter; diabetes mellitus, type II, with erectile dysfunction, rated at 20 percent from June 29, 2011; and scarring by residuals of a shell fragment wound, with a non-compensable rating since November 12, 1971.  In April 2015 the Veteran underwent VA examinations in connection with his PTSD, diabetes mellitus, and erectile dysfunction.  Also in April 2015, a VA examiner provided an opinion on the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment.  The VA examiner opined that the Veteran should be able to work in a physical occupational setting in regards to his diabetes mellitus, type, II, and his erectile dysfunction.  The VA examiner reasoned that the there are many people who are working and managing diabetes mellitus, and that the Veteran has no neuropathy and is not on insulin.  The VA examiner only commented on the Veteran's service-connected diabetes mellitus and erectile dysfunction, but did not comment on the effect of his other service-connected disabilities, namely PTSD.  Moreover, the opinion does not discuss whether there were any identified functional limitations, as requested.  Therefore, remand is necessary for the Veteran to be evaluated again to determine the functional and occupational effects of all of his service-connected disabilities.

Additionally, in February 2016, the Veteran's attorney submitted a recent psychological evaluation from private psychologist Dr. F. Nolen.  This evaluation indicated that the Veteran had total occupational and social impairment due to his PTSD and possible cognitive impairment.  On remand the VA examiner should review and address this conflicting evidence on the Veteran's employability.  

Lastly, the Veteran receives ongoing treatment from VA.  Therefore the Board finds the AOJ should obtain all VA treatment records dated from April 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his attorney should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected disabilities on obtaining and maintaining gainful employment.  

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for PTSD; diabetes mellitus, type II, with erectile dysfunction; and scarring by residuals of a shell fragment wound.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

The examiner must specifically consider the February 2016 private psychologist's opinion discussing the Veteran's inability to work due to his PTSD.  If the examiner determines additional specialty examinations are necessary before offering an opinion, then an examination or examinations should be scheduled.

3.  After all development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




